Citation Nr: 1036586	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran's active service includes periods from September 1949 
to October 1952, and June 1953 to May 1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  
Due to the Veteran's residence, his claims file remains under the 
jurisdiction of the RO in Buffalo, New York.  This case has been 
advanced on the Board's docket

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in October 2009.  A 
transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in February 2010, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been returned 
to the Board for further review. 


FINDING OF FACT

The Veteran's prostate cancer was not present until many years 
after service and the competent medical and other evidence of 
record does not establish that this disorder is attributable to 
his military service, including to ionizing radiation exposure. 


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or aggravated 
by service; nor may it be presumed to be due to ionizing 
radiation exposure in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a February 
2008 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, following the letter, the March 2009 
statement of the case, and July 2010 supplemental statement of 
the case was issued, each of which provided the Veteran 
additional time to submit more evidence.

Also, the Board finds that the duty to assist provisions of the 
VCAA have been met in this case.  All relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes that 
during his October 2009 Travel Board hearing, the Veteran 
testified that his private physician had prepared a written 
statement indicating that the Veteran's prostate cancer was 
related to radiation exposure during service.  According to the 
Veteran's testimony, the statement was apparently sent to the 
Defense Department instead of VA.  Pursuant to the Board's 
February 2010 remand, the RO sent the Veteran a letter in April 
2010 asking the Veteran to provide a copy of the physician's 
statement referenced at his October 2009 hearing.  The Veteran 
did not respond.  The Veteran is responsible for providing 
pertinent evidence in his possession.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (in which the United States Court of Appeals for Veterans 
Claims (Court) held that VA's duty to assist is not a one-way 
street and that, if a Veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her own 
actions are essential in obtaining the putative evidence).  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  A remand 
to accord the Veteran another opportunity to provide a copy of 
the physician's statement, indicating a link between the 
Veteran's in-service radiation exposure and his prostate cancer 
is not necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

The Veteran attributes his currently-shown prostate cancer to 
ionizing radiation exposure during service.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three ways.  Ramey v. Brown, 9 Vet. App. 40 
(1996).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed Veteran.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran 
is one who participated in a radiation-risk activity.  A 
"radiation-risk activity" includes the onsite participation in a 
test involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  
In applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or more 
after service in an ionizing 
radiation-exposed Veteran may also be service-connected if the VA 
Under Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure while 
in service.  Other claimed diseases may be considered radiogenic 
if the claimant has cited or submitted competent scientific or 
medical evidence that supports that finding.  38 C.F.R. § 
3.311(b)(4).  

When it has been determined that: (1) a Veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest five years or more after exposure, 
the claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the Under 
Secretary for Benefits shall consider the claim with reference to 
38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from the 
Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least as 
likely as not" that the disease resulted from in-service 
radiation exposure or whether there is "no reasonable 
possibility" that the disease resulted from in-service radiation 
exposure.  38 C.F.R. § 3.311(c)(1).
Third, direct service connection can be established by showing 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the burden of tracing causation to 
a condition or event during service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reflects that the Veteran participated in nuclear 
weapons testing in Operation Tumbler-Snapper in 1952.  As 
outlined in 38 C.F.R. § 3.309(d)(3), atmospheric nuclear weapon 
testing is considered a "radiation-risk activity."  As the 
Veteran has been determined to have participated in a "radiation-
risk activity," he meets the criteria for qualification as a 
"radiation-exposed" Veteran.  

The record also shows that the Veteran was diagnosed with 
prostate cancer by biopsy in November 2007.

Prostate cancer is not listed in 38 C.F.R. § 3.309(d)(2) as a 
disease that may be presumptively service connected if manifest 
in a radiation-exposed Veteran.  Therefore, the Veteran is not 
entitled to presumptive service connection for the disorder under 
this regulation.  There is also no evidence reflecting prostate 
cancer within one year of service (to trigger the application of 
the legal presumption of service connection for chronic disease 
under 38 C.F.R. § 3.307, 3.3.09(a)).  

Prostate cancer is, however, listed in 38 C.F.R. § 3.311(b)(2) as 
a "radiogenic disease" that may be induced by ionizing radiation.  
Additionally, as mentioned above, the evidence reflects that the 
disorder was diagnosed in 2007, which is consistent with the 
timeframe established under this regulation.  

In short, the record reflects that the Veteran was exposed to 
ionizing radiation, and that he has a radiogenic disease within 
the meaning of 38 C.F.R. § 3.311(b)(2) which manifested 5 years 
or more after exposure.  These facts are sufficient to trigger 
the obligation to forward the Veteran's claims file to the Under 
Secretary for Benefits for an opinion under 38 C.F.R. § 
3.311(b)(1).  In this regard, the Board notes that the record 
includes a January 2006 letter from the Director of Compensation 
and Pension Service to the Director of the Jackson RO, which 
indicates that, for the purpose of expediting radiation claims 
involving prostate cancer, the Under Secretary of Benefits had 
approved a "delegation of authority" allowing the Jackson RO to 
make final determinations in such cases.

In a September 2008 letter to the RO, the Defense Threat 
Reduction Agency (DTRA) provided a radiation dose assessment for 
the Veteran.  It was noted that at a June 2006 meeting of the 
Veteran's Advisory Board on Dose Reconstruction, a screening 
process was recommended in order to expedite radiation claims 
involving prostate cancer.  It established conservative 
theoretical maximum doses that utilized actual radiation level 
measurements and technical calculations from atmospheric nuclear 
test detonations, previously established prostate doses, bounding 
assumptions about exposure scenarios, and radiation science 
fundamentals.  These maximum doses were much higher than doses 
that were estimated in previous radiation dose assessments, thus 
providing maximum benefit of the doubt to Veterans and ensuring 
that the reported doses were not less than actual doses.  The 
reported doses were based on worst-case parameters and 
assumptions, not all of which the Veteran may have encountered.  

The DTRA assessment indicates that the doses of ionizing 
radiation that the Veteran could have received during his 
participation in Operation Tumbler-Snapper are not more than 16 
rem external gamma dose, 0.5 external neutron dose, 0 rem 
internal committed dose to the prostate (alpha), and 1 rem 
internal committed dose to the prostate (beta + gamma), resulting 
in a total reported dose of 17.5 rem.

In October 2008, pursuant to the authority delegated by the Under 
Secretary of Benefits, the RO issued an Administrative Decision 
in which it opined that there was no reasonable possibility that 
the Veteran's prostate cancer resulted from radiation exposure in 
service.  In support of this determination, it was noted that the 
Veteran was diagnosed with prostate cancer in 2007, approximately 
55 years after his last radiation exposure, and that the total 
reported dose of ionizing radiation that the Veteran could have 
received, even after adjusting for neutron and alpha radiation 
(which increased the total dose to 19 rem), was less than the 
applicable screening dose, which made it unlikely that the 
Veteran's prostate cancer can be attributed to exposure to 
ionizing radiation in service.  

With respect to direct service connection, the service treatment 
records are silent for complaints or findings of prostate cancer.  
Although an October 1955 treatment report does reflect a finding 
of "probable prostatitis" associated with chronic epididymitis, 
subsequent records, including his May 1957 discharge examination, 
are silent for any prostate-related complaints or findings.  
Further, the Veteran has not alleged continuity of prostate 
symptomatology since service.  

As mentioned above, the earliest evidence describing prostate 
cancer is in 2007, 51 years after the Veteran's discharge from 
his second period of active service, and 56 years after his 
radiation exposure.  This lengthy period without post-service 
treatment weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board is cognizant that the 
Veteran has reported that his private physician had prepared a 
written statement indicating that the Veteran's prostate cancer 
was related to radiation exposure during service.  However, as 
noted previously, the Veteran did not cooperate with VA's efforts 
to obtain a copy of this statement.  Further, while the Veteran 
may believe that his prostate cancer is the result of exposure to 
ionizing radiation during service, he is not competent to express 
a medical causation opinion or to observe when his prostate 
cancer was first manifest, because he does not possess the 
requisite medical training and expertise.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the claim.  As such, the benefit of 
the doubt rule is not for application and service connection for 
prostate cancer is not warranted.  

ORDER

Entitlement to service connection for prostate cancer, to include 
as a result of exposure to ionizing radiation is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


